UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
BOBBIE JARVIS, Case No. l:l7-cv-859
Plaintit`f, Black, J.

Litkovitz, M.J.

vs.
COMMISSIONER OF REPORT AND
SOC]AL SECURITY, RECOMMENDATION
Defendant.

This matter is before the Court on the parties’ joint Stipulation to Award EAJA [Equal
Access to Justice Act] Fees under 28 U.S.C. § 2412. (Doc. 20). The parties have stipulated and
petitioned the Court to award attorney fees in the amount of 33,200.00 in full satisfaction and
settlement of any and all claims plaintiff may have under the EAJA in the above case. The
parties have stipulated that the award will satisfy all of plaintiffs claims for fees, costs and
expenses under 28 U.S.C. § 2412 in this case. The parties acknowledge that any fees paid
belong to plaintiff and not his attorney and can be offset to satisfy any pre-existing debt that
plaintiff owes the United States under Astrue v. Rarliff 560 U,S. 586 (2010). The parties further
Stipulate that after the Court enters this award, if their counsel can verify that plaintiff owes no
pre-existing debt subject to offset, defendant agrees to direct that the award be made payable to
plaintiffs counsel pursuant to an EAJA assignment duly signed by plaintiff and his counsel.

IT IS THEREFORE RECOMMENDED that the parties’ joint stipulation for an
award of attorney fees (Doc. 20) be GRANTED and that plaintiff be awarded attorney fees in

the amount of $3,200.00.

gai/g aaa /M

Karen L. Litkovitz
United States Magistrate Judge<§;/

UNITED STATES DISTRICT C()URT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
BOBBIE JARVIS, Case No. l:l?-cv~859
Plaintiff, Black, J .

Litkovitz, M.J.

vs.
COMMISSIONER OF
SOCIAL SECURITY,

Defendant.

NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations This period may be extended further by the Court on
timely motion for an extension Such objections shall specify the portions of the Report objected
to and shall be accompanied by a memorandum of law in support of the objections If the Report
and Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs. A party may respond to another party's objections
WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); Um`ted States v. Walters, 638 F.Zd 947 (6th Cir. 1981).

